Case 0:18-cv-62402-BB Document 26 Entered on FLSD Docket 02/27/2019 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

DANIEL MITTLEMARK,            :
(Individually and on behalf of others)
                              :
                              :
     Plaintiff,               :                            CASE NO. 18-CV-62402
                              :
             v.               :                            HON. BETH BLOOM
                              :
SYNERGY MARKETING ASSOCIATES, :
                              :
                              :
     Defendant.               :

                    DEFENDANT’S MEMORANDUM IN OPPOSITION
                       TO PLAINTIFF’S MOTION TO COMPEL

       Defendant Synergy Marketing Associates (“Synergy”) respectfully submits its

memorandum in opposition to Plaintiff’s Motion to Compel (ECF Doc. 24). In his Motion,

Plaintiff argues that Synergy refused to produce documents or provide any information regarding

the platform used to transmit messages. The Motion, however, does not accurately represent the

pertinent facts to the Court. Accordingly, the Motion should be denied

                                 FACTUAL BACKGROUND

       Plaintiff’s Motion argues that Defendant improperly refused to request information from

the company that provided Defendant with a ringless voice mail platform related to this case.

Plaintiff’s claim is untrue. On the contrary, Defendant requested from Stratics Network (a

Canadian company) records related to this case many months ago. Stratics informed Synergy

that such information would not be provided in the absence of a subpoena served by Plaintiff in

accordance with Canadian law. More recently, Defendant requested a new password from

Stratics to access its expired subscription. To date, Stratics refuses to respond to Defendant’s

request for a new password.

                                               1
Case 0:18-cv-62402-BB Document 26 Entered on FLSD Docket 02/27/2019 Page 2 of 5



       During the preceding two meet-and-confer calls, Defendant’s lead counsel Lisa Messner

required emergent medical care that rendered her unable to participate in calls. To keep these

matters moving forward, Ms. Messner’s colleague, Patrick Skilliter, filled in on the calls to

provide as much assistance as he could. Mr. Skilliter was very transparent in disclosing the

emergency health issues rendering Ms. Messner being unable to participate and was candid about

his lack of knowledge concerning certain details of the case. Mr. Skilliter was unaware of

Synergy’s efforts to obtain records from Stratics but encouraged the parties to continue to keep

an open dialogue given his lack of full knowledge of the case. Plaintiff refused to do so and filed

his Motion to Compel instead.

       While it is true that Defendant was not able to report all relevant facts to Plaintiff’s

counsel during the February 22, 2019 meet-and-confer telephone call that preceded the Motion to

Compel, Plaintiff’s counsel made clear to defense counsel that he intended to file a Motion to

Compel no matter the outcome of that call.

                                          ARGUMENT

       Even assuming that Plaintiff properly exhausted and sufficiently engaged in good faith

meet-and-confer efforts to resolve this dispute, the Motion still must be denied because

Defendant fulfilled its legal obligation to request and attempt to obtain the records from Stratics

that Plaintiff seeks. First, Defendant and its counsel contacted personnel at Stratics directly a few

months ago to request records sufficient to identify all persons contacted through the platform on

Defendant’s behalf. Stratics refused to provide the information and noted it would not even

consider the production of such information without a subpoena properly served by Plaintiff in

accordance with Canadian law. Synergy understands Plaintiff’s counsel issued such a subpoena,

but never received a response from Stratics. Defendant lacks any heightened authority over that

                                                  2
Case 0:18-cv-62402-BB Document 26 Entered on FLSD Docket 02/27/2019 Page 3 of 5



of Plaintiff to compel these records. Counsel is advised Defendant never entered into a formal

contract with Stratics and lacks any contractual right to demand production of the documents

Plaintiff seeks.

        Moreover, Defendant also requested a new password to login to the Stratics system so

that it could access this information itself. Defendant requested this password because its

subscription expired and so too did its credentials. To date, Stratics has failed to provide a new

login credential to Synergy. As such, Synergy cannot access the Stratics platform to retrieve this

information.

        Given these facts, Synergy submits it has fully met is obligation to request this

information within its ability to do so, and the information Plaintiff seeks is simply not within

Synergy’s possession, custody, or control. The fact that Stratics has failed to cooperate with

Plaintiff fails to justify his Motion to Compel.

        Finally, to ensure that its current discovery responses are consistent with the facts as they

presently stand, Synergy will prepare revised responses that withdraw its objections to the

production requests and interrogatories at issue and state that the information requested is not

within its possession, custody, or control. Synergy reserves its right to contest the propriety of

the case proceeding as a class action, and Synergy will address that issue at an appropriate time.




                                                   3
Case 0:18-cv-62402-BB Document 26 Entered on FLSD Docket 02/27/2019 Page 4 of 5



                                         CONCLUSION

        For these reasons, Synergy respectfully submits Plaintiff’s Motion to Compel should be

denied. Synergy will continue to work with Plaintiff’s counsel to try to resolve these issues.



                                              Respectfully submitted:


                                                 /s/ Jonathan Etra
                                                 Jonathan Etra
                                                 Florida Bar No.: 686905
                                                 Kimberly Freedman
                                                 Florida Bar No.: 71826
                                                 NELSON MULLINS BROAD AND CASSEL
                                                 Counsel for Defendant
                                                 One Biscayne Tower, 21st Floor
                                                 2 South Biscayne Boulevard
                                                 Miami, Florida 33131
                                                 Telephone: 305.373.9400
                                                 Facsimile: 305.373.9443
                                                 jonathan.etra@nelsonmullins.com
                                                 kimberly.freedman@nelsonmullins.com

                                                 and

                                                 Lisa Messner, Admitted Pro Hac Vice
                                                 Ohio Bar No. 0074034
                                                 Mac Murray & Shuster, LLP
                                                 Counsel for Defendant
                                                 6530 West Campus Oval, Suite 210
                                                 New Albany, Ohio 43054
                                                 Telephone: 614-939-9955
                                                 Fax: 614-939-9954
                                                 lmessner@mslawgroup.com




                                                 4
Case 0:18-cv-62402-BB Document 26 Entered on FLSD Docket 02/27/2019 Page 5 of 5



                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Memorandum Contra

Motion to Compel was served on this 27th day of February 2019 by ECF notification on all

counsel of record.

                                               s/ Jonathan Etra
                                               Counsel for Defendant




                                           5
